Case 0:21-cv-61146-WPD Document 4 Entered on FLSD Docket 06/08/2021 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

 MICHELE FANDINO,

                        Plaintiff,
                                                        Case No. 0:21-cv-61146-WPD
 v.

 RADIUS GLOBAL SOLUTIONS LLC,

                        Defendant.
                                              /

      DEFENDANT, RADIUS GLOBAL SOLUTIONS, LLC’S, ANSWER AND
         AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant, Radius Global Solutions, LLC (RGS), through counsel and under the

 Federal Rules of Civil Procedure, submits this Answer and Affirmative Defenses to the

 Complaint filed by plaintiff, Michele Fandino (plaintiff), and states:

                              JURISDICTION AND VENUE

        1.     Upon information and belief, RGS admits this Court has jurisdiction.

 Except as specifically admitted, RGS denies the allegations in ¶ 1.

        2.     Upon information and belief, RGS admits this Court has jurisdiction.

 Except as specifically admitted, RGS denies the allegations in ¶ 2.

        3.     Upon information and belief, RGS admits this Court has jurisdiction.

 Except as specifically admitted, RGS denies the allegations in ¶ 3.

        4.     Upon information and belief, RGS admits venue is proper. Except as

 specifically admitted, RGS denies the allegations in ¶ 4.

                                         PARTIES

                                          Page 1 of 6
Case 0:21-cv-61146-WPD Document 4 Entered on FLSD Docket 06/08/2021 Page 2 of 6




           5.    Upon information and belief, RGS admits plaintiff is a natural person

 residing in Broward, Florida. Except as specifically admitted, RGS denies the allegations

 in ¶ 5.

           6.    RGS admits it has a place of business in Edina, Minnesota. Except as

 specifically admitted, RGS denies the allegations in ¶ 6.

                                  DEMAND FOR JURY TRIAL

           7.    RGS admits plaintiff purports to demand a jury trial, but denies any

 violations, liability, and wrongdoing under the law. Except as specifically admitted, RGS

 denies the allegations in ¶ 7.

                                  FACTUAL ALLEGATIONS

           8.    RGS admits an account in plaintiff’s name was placed with it for

 collections. Except as specifically admitted, RGS denies the allegations in ¶ 8.

           9.    RGS denies the allegations in ¶ 9 for lack of knowledge or information

 sufficient to form a belief therein.

           10.   RGS denies the allegations in ¶ 10 for lack of knowledge or information

 sufficient to form a belief therein.

           11.   RGS denies the allegations in ¶ 11.

           12.   RGS admits part of his business is the collection of debts. Except as

 specifically admitted, RGS denies the allegations in ¶ 12.

           13.   RGS admits part of his business is the collection of debts. Except as

 specifically admitted, RGS denies the allegations in ¶ 13.

           14.   RGS admits the allegations in ¶ 14.

                                           Page 2 of 6
Case 0:21-cv-61146-WPD Document 4 Entered on FLSD Docket 06/08/2021 Page 3 of 6




        15.    RGS admits the allegations in ¶ 15.

        16.    RGS admits the allegations in ¶ 16.

        17.    RGS admits the allegations in ¶ 17.

        18.    RGS denies the allegations in ¶ 18 as calling for a legal conclusion.

        19.    RGS denies the allegations in ¶ 19 as calling for a legal conclusion.

        20.    RGS denies the allegations in ¶ 20.

        21.    RGS denies the allegations in ¶ 21.

        22.    RGS denies the allegations in ¶ 22.

        23.    RGS denies the allegations in ¶ 23.

        24.    RGS denies the allegations in ¶ 24.

        25.    RGS denies the allegations in ¶ 25.

        26.    RGS denies the allegations in ¶ 26.

        27.    Exhibit A speaks for itself and is the best evidence of its content. To the

 extent the allegations in ¶ 27 state otherwise, denied.

        28.    RGS denies the allegations in ¶ 28.

        29.    RGS denies the allegations in ¶ 29.

        30.    RGS denies the allegations in ¶ 30.

        31.    RGS denies the allegations in ¶ 31.

        32.    RGS denies the allegations in ¶ 32.

                                    COUNT 1
                          VIOLATION OF 15 U.S.C. § 1692c(b)

        33.    RGS reasserts the foregoing as if fully stated herein.


                                          Page 3 of 6
Case 0:21-cv-61146-WPD Document 4 Entered on FLSD Docket 06/08/2021 Page 4 of 6




        34.    The FDCPA speaks for itself and is the best evidence of its content. To the

 extent the allegations in ¶ 34 state otherwise, denied.

        35.    RGS denies the allegations in ¶ 35.

        36.    RGS denies the allegations in ¶ 36, including subparts (a) through (c).

                                   COUNT 2
                        VIOLATION OF FLA. STAT. § 559.72(5)

        37.    RGS reasserts the foregoing as if fully stated herein.

        38.    The FCCPA speaks for itself and is the best evidence of its content. To the

 extent the allegations in ¶ 38 state otherwise, denied.

        39.    RGS denies the allegations in ¶ 39.

        40.    RGS denies the allegations in ¶ 40, including subparts (a) through (d).

                              RGS’S AFFIRMATIVE DEFENSES

        1.     To the extent that any violations are established, any such violations were

 not intentional and resulted from bona fide error notwithstanding the maintenance of

 procedures reasonably adopted and specifically intended to avoid any such error.

        2.     RGS denies any liability; however, regardless of liability, plaintiff has

 suffered no actual damages as a result of RGS’s purported violations.

        3.     One or more claims asserted by plaintiff is barred by the statute of

 limitations, laches, estoppel, waiver and/or unclean hands.

        4.     Assuming that plaintiff suffered any damages, she has failed to mitigate her

 damages or take other reasonable steps to avoid or reduce her damages.




                                          Page 4 of 6
Case 0:21-cv-61146-WPD Document 4 Entered on FLSD Docket 06/08/2021 Page 5 of 6




       5.       Any harm suffered by plaintiff was legally and proximately caused by

 persons or entities other than RGS and were beyond the control or supervision of RGS or

 for whom RGS was and is not responsible or liable.

       6.       Plaintiff has failed to state a claim against RGS upon which relief may be

 granted.

       WHEREFORE, Defendant, Radius Global Solutions, LLC, requests the Court

 dismiss this action with prejudice and grant it any other relief the Court deems

 appropriate.


                                          Respectfully submitted,

                                          /s/ Michael P. Schuette
                                          Michael P. Schuette, Esq.
                                          Florida Bar No. 0106181
                                          Dayle M. Van Hoose, Esq.
                                          Florida Bar No. 0016277
                                          SESSIONS, ISRAEL & SHARTLE, LLC
                                          3350 Buschwood Park Drive, Suite 195
                                          Tampa, Florida 33618
                                          Telephone: (813) 890-2460
                                          Facsimile: (877) 334-0661
                                          mschuette@sessions.legal
                                          dvanhoose@sessions.legal
                                          Counsel for Defendant,
                                          Radius Global Solutions, LLC

                              CERTIFICATE OF SERVICE

       I certify that on this 8th day of June 2021, a copy of the foregoing was filed

 electronically via CM/ECF system. Notice of this filing will be sent to the parties of

 record by operation of the Court’s electronic filing system, including plaintiff’s counsel

 as described below:

                                         Page 5 of 6
Case 0:21-cv-61146-WPD Document 4 Entered on FLSD Docket 06/08/2021 Page 6 of 6




                               Jibrael S. Hindi, Esq.
                             Thomas J. Patti, III, Esq.
                        The Law Offices of Jibrael S. Hindi
                          110 SE 6th Street, Suite 1744
                            Fort Lauderdale, FL 33301
                             jibrael@jibraellaw.com
                               tom@jibraellaw.com


                                      /s/ Michael P. Schuette
                                      Attorney




                                    Page 6 of 6
